UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
BOARD OF TRUSTEES, SHEET METAL WORKERS’
NATIONAL PENSION FUND, BOARD OF TRUSTEES,
INTERNATIONAL TRAINING INSTITUTE FOR
THE SHEET METAL AND AIR CONDITIONING
INDUSTRY, BOARD OF TRUSTEES, NATIONAL
STABILIZATION AGREEMENT OF THE SHEET
METAL INDUSTRY TRUST FUND, BOARD OF
TRUSTEES, SHEET METAL OCCUPATIONAL
HEALTH INSTITUTE TRUST, BOARD OF TRUSTEES,
NATIONAL ENERGY MANAGEMENT INSTITUTE,                            ORDER ADOPTING REPORT
                                                                 AND RECOMMENDATION
                          Plaintiffs,                            18-CV-4870 (DRH)(SIL)
-against-

MEGRANT CORPORATION.,
                           Defendant.
-------------------------------------------------------------X

        Presently before the Court is the Report and Recommendation of Magistrate Judge Anne

Y. Shields, dated July 10, 2019, recommending that Plaintiffs’ motion for default judgment,

appearing at Docket Entry [12], be granted and that Plaintiffs be awarded damages as follows:

(1) unpaid contributions in the amount of $8,163.25.00; (2) an Exit Contribution in the amount of

$58,190.91; (3) interest on the unpaid contributions in the amount of $1,616.12 through August

2, 2018, with additional interest to be calculated through the date of judgment herein at a rate of

0.0233% per day, compounded daily; (4) interest on the Exit Contribution in the amount of

$585.88 through August 2, 2018, with additional interest to be calculated through the date of

judgment herein at rate of 0.0233% per day, compounded daily; (5) liquidated damages on the

unpaid contributions in the amount of $1,632.69; (6) liquidated damages on the Exit

Contribution in the amount of $11,638.18; (7) audit fees in the amount of $1,605.00; (5)

attorney’s fees in the amount of $6,491.50; and (6) costs in the amount of $734.00, for a total

monetary award of $830,653.63, plus additional interest through the date of judgment.

                                                  Page 1 of 2
More than fourteen (14) days have passed since service of the Report and Recommendation and

no objections have been filed.

       Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report

and Recommendation for clear error, and finding none, now concurs in both its reasoning and its

result. Accordingly, the Court adopts the July 10, 2019 Report and Recommendation of Judge

Shields as if set forth herein. Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs’ motion for default judgment is granted and

Plaintiffs are awarded damages as follows: (1) unpaid contributions in the amount of

$8,163.25.00; (2) an Exit Contribution in the amount of $58,190.91; (3) interest on the unpaid

contributions in the amount of $1,616.12 through August 2, 2018, with additional interest to be

calculated through the date of judgment herein at a rate of 0.0233% per day, compounded daily;

(4) interest on the Exit Contribution in the amount of $585.88 through August 2, 2018, with

additional interest to be calculated through the date of judgment herein at rate of 0.0233% per

day, compounded daily; (5) liquidated damages on the unpaid contributions in the amount of

$1,632.69; (6) liquidated damages on the Exit Contribution in the amount of $11,638.18; (7)

audit fees in the amount of $1,605.00; (5) attorney’s fees in the amount of $6,491.50; and (6)

costs in the amount of $734.00, for a total monetary award of $830,653.63, plus the additional

interest set forth above calculated through the date of judgment herein. . The Clerk of Court is

directed to enter judgment accordingly and to close this case.

       SO ORDERED.

Dated: Central Islip, New York                           s/ Denis R. Hurley
       August 2, 2019                                   Denis R. Hurley
                                                        United States District Judge




                                               Page 2 of 2
